Oldham, J. The facts set up by the pica do not amount to a good defence. The note was signed and delivered to the agent of the Bank with the understanding that Duval should also sign it. A delivery to the agent of the bank as such was a delivery to the bank. Had the note been under seal, the facts pleaded would not amount to a good plea that it was delivered as an escrow. A' plea that a bond was delivered to the obligee, on conditions not performed, is not a good plea that it was delivered as an escrow. Reed vs. Latham, 1 Ark. R. 66. The principle is also applicable to a promissory note. Badcock vs. Steadman, 1 Root 87. If delivered to a third person it is not binding, until the condition upon which it was delivered be performed, but if directly to the promisee, it is binding from delivery, whether the condition be performed or not. The court correctly sustained the demurrer to the plea, and the judgment is therefore affirmed.